Citation Nr: 0942687	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  96-46 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for left (minor) wrist shell fragment wound (SFW) 
residuals, including ulnar fracture residuals and neuropathy, 
for the period prior to October 24, 2002.  

2.  Entitlement to a disability evaluation in excess of 20 
percent for left (minor) wrist SFW residuals, including ulnar 
fracture residuals and neuropathy, for the period on and 
after October 24, 2002.
 
3.  Entitlement to an increased disability evaluation for 
left (minor) distal radial joint degenerative changes, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to October 
1967.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1996 
rating decision of the San Juan, Commonwealth of Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran moved to Florida and the appeal was 
transferred to the jurisdiction of the St. Petersburg, 
Florida RO.  The Board remanded the appeal in July 2004 and 
in December 2006.

In an October 2002 statement, received on October 24, 2002, 
the Veteran indicated that the disability of the left hand 
was so severe that he should be evaluated for loss of use of 
the left hand.  That claim was denied by a rating decision 
issued in February 2003.  The February 2003 rating decision 
granted a separate, compensable, 10 percent evaluation for 
degenerative joint disease, left wrist, and effectuated that 
grant from October 24, 2002.  However, the Veteran's appeal 
was thereafter characterized as a claim for an evaluation in 
excess of 10 percent for left (minor) wrist shell fragment 
wound residuals, including ulnar fracture residuals and 
neuropathy, for the period prior to October 24, 2002.  The 
Board construes the Veteran's continued appeal for an 
evaluation in excess of 10 percent prior to October 24, 2002, 
to include disagreement with the limitation of the separate 
grant of service connection for degenerative joint disease to 
the period after October 24, 2002.  


FINDINGS OF FACT

1.  Since December 1993, the Veteran's partial ulnar nerve 
paralysis and/or ulnar nerve neuropathy have been manifested 
by observable atrophy of the dorsal aspect of the hand, 
including the thenar and hypothenar eminences, numbness of 
the volar aspect of the hand, and possible carpal tunnel 
syndrome, which was not distinguished or differentiated from 
the residuals of the SFW injuries.  

2.  The presence of retained foreign bodies in Muscle Group 
(MG) IX of the left forearm and MG VII of the left hand 
establishes injury to those muscle groups.  

3.  From October 24, 2002, the Veteran has manifested 
decreased sensation in the median nerve distribution, left 
hand, and mild paralysis of the muscles supplied by the left 
radial nerve.  

4.  Radiologic examinations conducted during the pendency of 
this appeal disclose residuals of the wrist fracture in 
service and degenerative joint disease of the wrist, but the 
Veteran does not have compensable limitation of motion of the 
wrist.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation from 10 percent 
to 20 percent for residuals of SFWs of the left wrist with 
left ulnar neuropathy, but no higher, are met prior to 
October 24, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.14, 4.124a, 
Diagnostic Code 8516 (2009).  

2.  The Veteran is entitled to a separate, compensable, 10 
percent, evaluation for left (minor) distal radial joint 
degenerative changes, effective July 3, 1997.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.14, 4.71a, Diagnostic Code 5003, 4.73, Diagnostic Codes 
5309, 5307 (2009); 38 C.F.R. §§ 4.47-4.55, 4.56, 4.72, 4.73, 
Diagnostic Codes 5309, 5307 (as in effect prior to July 3, 
1997).  

3.  The Veteran is entitled to a separate, compensable, 10 
percent evaluation for MG IX injury, and to a separate, 
compensable, 10 percent evaluation for MG VII injury, left 
(minor) wrist SFW residuals.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 


2002 & Supp. 2009); 38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 
5003, 4.73, Diagnostic Codes 5309, 5307 (2009); 38 C.F.R. 
§§ 4.47-4.55, 4.56, 4.72, 4.73, Diagnostic Codes 5309, 5307 
(as in effect prior to July 3, 1997).  

4.  On and after October 24, 2002, the criteria for an 
evaluation in excess of 20 percent for ulnar neuropathy, left 
(minor) wrist SFW residuals, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.14, 4.124a, Diagnostic Codes 8514, 8515, 8516 (2009).  

5.  The criteria for a separate, compensable, 10 percent 
evaluation for mild radial nerve injury and the criteria for 
a separate, compensable, 10 percent evaluation for mild 
median nerve injury are also met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.14, 
4.124a, Diagnostic Codes 8514, 8515, 8516 (2009).  

6.  The criteria for an increased disability evaluation in 
excess of 10 percent for left (minor) distal radial joint 
degenerative changes are not met prior to or on or after 
October 24, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Code 5003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1993, the Veteran submitted a claim for an 
increase in the noncompensable evaluation assigned for 
"paralysis, left ulnar nerve."  The service treatment 
records disclose that the Veteran sustained several shell 
fragment wounds (SFWs) in service, including of the left hand 
and wrist.  The Veteran was granted a noncompensable 
evaluation, effective in October 1968, for SFW, left wrist, 
with fracture of ulna and ulnar neuropathy, recovered.  In 
his December 1993 claim, the Veteran initiated the claim 
addressed in this decision for a higher evaluation for his 
service-connected left wrist and hand disabilities.



VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires that 
VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability.  VA is not required to advise the 
Veteran of specific criteria for entitlement to a higher 
disability rating that might not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), or alternative diagnostic codes.  Shinseki v. 
Vazquez-Flores, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the Board acknowledges that the Veteran did not 
receive notice of VA's duties to him under the VCAA until 
after the initial unfavorable decision was rendered, because 
the VCAA had not yet been enacted in 1993 when the Veteran 
submitted the claim addressed in this appeal.  The Veteran 
was afforded notice of the general criteria for an increased 
evaluation for a service-connected disability in a July 2004 
letter issued by the Appeals Management center following the 
Board's July 2004 Remand of the claim.  Following the Board's 
December 2006 Remand, the Appeals Management Center (AMC) 
issued a more specific notice to the Veteran in January 2007.  
The January 2007 notice also addressed how VA determines a 
disability evaluation and an effective date for a grant of an 
increased evaluation.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 486 (2006).  

The Veteran has consistently provided evidence and argument 
relevant to the severity of the disability, demonstrating 
that he was aware of the general criteria for an increased 
evaluation for the service-connected disability at issue.  
The record establishes that the Veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claims addressed in this decision.  The Board concludes that 
these appeals, which have been pending for more than 15 
years, may be adjudicated without a remand for further 
notification.  

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
service treatment records are associated with the claims 
file.  

In this case, the Veteran has been provided with VA 
examination of the left hand and wrist, including in 1995, 
1999, 2003, 2006, and complete examination of each aspect of 
the left wrist disability at issue in 2007.  The Veteran has 
indicated that no clinical records other than the records of 
VA treatment are available.  The Veteran has provided 
statements and testimony on his own behalf.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  



Law and regulations, claim for increased evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  The Board notes, however, that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 
Vet. App. 225 (1993).

1.  Left wrist residuals prior to October 24, 2002

As the Veteran is right-hand dominant, his left wrist is 
properly considered the minor extremity.  The Veteran was 
granted service connection for left ulnar nerve disability 
beginning the day following his service discharge.  That 
disability had been evaluated as noncompensable for more than 
20 years under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8516, 
when the Veteran submitted his 1993 claim for increase.

The Veteran was afforded VA examination for aid and 
attendance in April 1994.  At that time, he reported numbness 
and parasthesias in the left hand.  The Veteran walked with 
the aid of Canadian crutches bilaterally.  The report of 
March 1995 VA examination discloses that the Veteran reported 
that he would occasionally drop things he held in his left 
hand.  There was no griffin claw deformity and no flexion 
contracture, but there was dorsal atrophy and diminished 
sensation in the left ulnar nerve distribution.  The examiner 
concluded that there was partial ulnar nerve paralysis.  

In April 1997, the Veteran complained of numbness, left hand.  
Carpal tunnel syndrome (CTS) was the assigned diagnosis.  The 
examiner noted that the Veteran had chronic left wrist and 
hand dysfunction as the result of service-connected injuries.  

On VA examination conducted in June 1999, the Veteran 
reported SFW to the left wrist, with residual left ulnar 
nerve paralysis.  There was mild thenar and hypothenar 
atrophy.  There was weakness of the 3rd, 4th, and 5th fingers, 
left hand, described as 3.5-4.5/5.  Left wrist flexion and 
extension were graded as 4/5.  The examiner who conducted 
neurological examination noted that there was anesthesia on 
the volar aspect of the left hand and paralysis due to injury 
in the left ulnar nerve.  The assigned diagnosis was status 
post SFW, with residuals, left wrist fracture, left ulnar 
nerve neuropathy, and left ulnar nerve paralysis.  The 
Veteran reported difficulty using a crutch in the left hand 
and difficulty using a walker because of pain in the left 
hand.

(a).  Nerve injury residuals

Under DC 8516, a 10 percent evaluation is warranted for mild 
incomplete paralysis of the ulnar nerve of the minor upper 
extremity.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis of the ulnar nerve of the minor upper 
extremity; a 30 percent evaluation is warranted for severe 
incomplete paralysis of a minor upper extremity.  38 C.F.R. § 
4.124a, Codes 8516, 8616, 8716.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace, and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers; cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.

In this case, the medical evidence establishes that the 
Veteran does not have severe effects of ulnar injury.  In 
particular, the Veteran does not have "griffin claw" 
deformity.  Atrophy of the thenar and hypothenar eminences 
was described as mild in 1999, but no dorsal interspace 
atrophy was noted.  His left wrist strength was described as 
4-/5 when compared to the right.  This establishes mild 
weakness, or, moderate weakness, at most, but is inconsistent 
with severe weakness.  There was no flexor contraction of any 
finger, although the Veteran reported weakness of digits 3 
through 5.  

Additionally, carpal tunnel syndrome was noted by several 
examiners.  Each of these examiners commented on the 
Veteran's history of left hand, wrist, and forearm injury.  
No examiner distinguished the cause of carpal tunnel syndrome 
from the Veteran's service-connected left wrist injury 
residuals.  Each VA examiner and the Veteran's treating 
neurology providers concluded that the Veteran had left ulnar 
neuropathy and partial left ulnar nerve paralysis.  Given the 
definite findings of neuropathy and partial paralysis, mild 
weakness, volar anesthesia, and observable atrophy, and with 
consideration of the findings of carpal tunnel syndrome, the 
criteria for moderate residuals of ulnar nerve injury are met 
throughout the relevant period.  

However, no criterion for an evaluation in excess of 20 
percent for ulnar nerve injury is met.  There is no evidence 
of more than moderate atrophy.  The Veteran had decreased 
sensation, but there is no diagnosis of ulnar neuritis or 
neuralgia.  The Veteran complained of some weakness, but 
remained able to hold crutches and to hold a walker in the 
left hand, although with pain.  An increased evaluation from 
10 percent to 20 percent for left ulnar neuropathy, residual 
to left wrist fracture, but no higher evaluation, is granted, 
prior to October 24, 2002.  

(b).  Muscle injury residuals

VA examinations in 1995, 1999, 2003, and 2006 disclose some 
weakness of muscle function of the left forearm and hand, but 
no examiner identified the specific muscles affected by SFWs.  
Radiologic examinations noted retained foreign bodies in the 
left hand, left wrist, and distal forearm, but no report 
identified the specific muscles affected by the retained 
foreign bodies.  

On VA examination conducted in February 2007, the examiner 
found that the flexor carpi muscles of the left wrist, the 
muscles of the thenar eminence and hypothenar eminence, and 
interossei, as well as the lumbricales and abductor and 
adductor of the left thumb were affected by the left ulnar 
fracture and the retained foreign bodies.  The examiner 
described the muscle injury each muscle group as mild.  The 
examiner stated that there was also nerve damage to a portion 
of the ulnar nerve distribution, with weakness in muscle 
groups VII and IX of the left hand. 

Although no examiner identified the affected muscle groups 
until February 2007, the Veteran's SFW injuries have been 
stable for many years, and there is no evidence that there 
has been any change in the position or number of the retained 
foreign bodies.  Therefore, the Board finds that the 
characterization of the Veteran's SFW injury, left (minor) 
wrist, including ulnar fracture residuals and neuropathy, 
must be expanded to include injury to MG VII and MG IX, and 
the evaluation for the SFW residuals, left wrist, must be 
adjusted accordingly.

The Board notes that, during the pendency of this claim, the 
criteria governing evaluation of muscle injuries have been 
revised, effective July 3, 1997.  62 Fed. Reg. 30,235-30,240 
(Jun. 3, 1997) (codified at 38 C.F.R. §§ 4.55 - 4.73; 
provisions at 38 C.F.R. §§ 4.47-4.54 and 4.72 were removed 
and reserved).  The defined purpose of these changes was to 
incorporate updates in medical terminology, advances in 
medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed. Reg. 106, 30,235-30,237.  

As in effect when the Veteran submitted his December 1993 
claim, the rating schedule based evaluation of muscle 
disabilities on classification as slight, moderate, 
moderately severe, or severe muscle injury.  38 C.F.R. § 4.56 
(1993).   Moderate disability of muscles resulted from 
through and through or deep penetrating wounds with residuals 
of debridement or prolonged infection and was characterized 
by moderate loss of deep fascia or muscle substance; 
impairment of muscle tonus; and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b).  
Moderately severe disability of muscles resulted from a 
through and through or deep penetrating wound with 
debridement, prolonged infection, sloughing of soft parts, or 
intramuscular cicatrization, and was characterized by 
moderate loss of deep fascia or muscle substance, or moderate 
loss of normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance of muscle groups 
involved give positive evidence of marked or moderately 
severe loss.  38 C.F.R. § 4.56(c).

Muscle Group VII, the muscles arising from the internal 
condyle of the humerus, consists of the flexors of the carpus 
and long flexors of the fingers and thumb and pronator, whose 
function is the flexion of the wrist and fingers.  Under 
Diagnostic Code 5307, a noncompensable evaluation for MG VII 
was warranted with slight muscle injury.  A 10 percent rating 
is warranted if impairment of Muscle Group VII is moderate 
(major or minor hand); a 20 percent rating is warranted if 
impairment of this muscle group is moderately severe (minor 
hand); and a 30 percent rating is warranted if it is severe 
(minor hand). 

DC 5309 is applicable to muscle group IX, which includes the 
forearm muscles. These muscles act in strong grasping 
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements.  The intrinsic muscles of 
the hand include: the thenar eminence; the short flexor, 
opponens, abductor, and adductor of the thumb; the hypothenar 
eminence; the short flexor, opponens, and abductor of the 
little finger; four lumbricales; and four dorsal and three 
palmar interossei.  38 C.F.R. § 4.73, DC 5309.  A note to DC 
5309 states that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
The note provides that muscle injuries to the hand should be 
rated based on limitation of motion, with a minimum rating of 
10 percent.  Id.

The former provisions of 38 C.F.R. § 4.55 provided that 
muscle injuries in the same anatomical region would not be 
combined, but instead the rating for the major group would be 
elevated from moderate to moderately severe or from 
moderately severe to severe according to the aggregate 
impairment of function of the extremity.  38 C.F.R. § 4.55 
(1993).  That regulation also provided that two or more 
muscles affecting the motion of a single joint could be 
combined but not in combination receive more than the rating 
for ankylosis of that joint at the intermediate angle.  
Additionally, that regulation provided that muscle injury 
ratings would not be combined with peripheral nerve paralysis 
ratings.  38 C.F.R. § 4.55(g).

As in effect prior to July 3, 1997, the regulations stated 
that a rating assigned for muscle injury contemplates injury 
to the bones, nerves, and muscle substance which affect the 
physical function.  Ratings assigned for muscle impairment 
also include scarring and sensory change associated with a 
scar, unless the scar affects a different physical function 
or is disfiguring.  38 C.F.R. §§ 4.14, 4.50.

There are metallic foreign bodies in both MG VII and MG IX.  
There is atrophy of MG VII and weakness of MG IX.  However, 
the medical evidence establishes that it is difficult to 
separate the weakness due to muscle injury due to the 
weakness due to ulnar nerve injury in this case.  Under the 
regulations as in effect when the Veteran submitted his claim 
for an increased evaluation, an evaluation for MG VII and MG 
IX injury cannot be combined with an evaluation for ulnar 
peripheral nerve injury, since the medical evidence 
establishes that the functions of the ulnar nerve and the 
injured muscles are overlapping.  Therefore, the Board has 
considered whether it is more favorable to the Veteran to 
assign the 20 percent evaluation for ulnar nerve injury or 
assign rating evaluations under codes applicable to MG VII 
and MG IX injuries.  

The Veteran has penetrating wounds of each muscle group.  
There is observable, but not marked, atrophy, reflecting no 
more than moderate loss of muscle substance.  The Veteran is 
able to perform all muscle functions of the affected muscles, 
but with some weakness and pain.  However, the examiner was 
not able to distinguish the effects of muscle injury from the 
effects of ulnar nerve injury in causing the weakness and 
pain.  There is no factual basis which would warrant and 
evaluation in excess of 10 percent evaluation for either MG 
VII or MG IX disability.

Under the regulations in effect prior to July 3, 1997, the 
Board is not authorized to assign both a 20 percent 
evaluation for left hand ulnar nerve injury in combination 
with an evaluation for MG VII injury and evaluation for MG IX 
injury.  Assignment of a 20 percent rating for ulnar nerve 
injury is more favorable to the Veteran than separate 10 
percent evaluations for each of the two muscle group 
disabilities.  Prior to July 3, 1997, the Veteran is entitled 
to the 20 percent evaluation for ulnar nerve injury, but 
separate, compensable evaluations for muscle group injuries 
may not be assigned.

Effective July 3, 1997, 38 C.F.R. § 4.55, the provision which 
stated that muscle injury evaluation could not be combined 
with peripheral nerve injury evaluation for muscles and 
nerves acting on the same joint was eliminated.  From July 3, 
1997, the Veteran is entitled to a separate, compensable, 10 
percent evaluation for MG VII injury under DC 5307 and a 
separate, compensable, 10 percent evaluation for MG IX under 
DC 5309, in addition to the 20 percent evaluation for ulnar 
nerve injury.
  
2.  Left wrist residuals from October 24, 2002

(a).  Neurologic residuals

On VA examination conducted in January 2003, the Veteran 
complained of increased severity of pain in the left wrist.  
Range of motion at the wrist was to 60 degrees of extension 
and 40 degrees of flexion, with full range of motion of the 
elbow and full range of supination and pronation.  The 
assigned diagnosis was extensor carpi ulnaris tendonitis and 
carpal tunnel syndrome.  

In April 2003, the Veteran reported that his left hand and 
wrist symptoms had increased over the past 18 months.  Range 
of motion of the hand and fingers was described as full.  
There was weakness of the ability to pinch.  Grip strength 
was 25 pounds in the left hand, compared with 100 pounds in 
the right.  The diagnoses assigned were thenar atrophy and 
weakness, left hand, and mixed nerve damage, left wrist and 
hand.  The examiner further noted that nerve conduction 
studies were not appropriate, as it would be unlikely to help 
the Veteran, since the injury dated to 1967.  

On VA examination conducted in April 2006, the Veteran 
complained of constant pain, numbness, and tingling in his 
left fingers and hand.  He reported that the pain was 
essentially continuous and there were no periods of flare-up.  
He reported lack of dexterity in his left hand.  This 
interfered with such activities as typing and getting on 
clothes.  His left middle finger would occasionally get stuck 
in a flexed position.  He was able to extend the wrist to 50 
degrees and flex to 80 degrees.  Ulnar deviation was to 40 
degrees and radial deviation to 20 degrees.  Ulnar deviation 
caused some discomfort at the terminal range of motion.  Left 
grip strength was 4/5, symmetrical to the right (dominant) 
extremity.  There was also a small nodule under the flexor 
tendons of the left middle finger.  

The examiner concluded that the Veteran had essentially 
normal range of motion and strength in the left wrist but 
that pain and fatigue limited such activities as typing, 
putting on clothes, and turning the wheels of the wheelchair.  
The examiner did not identify the affected muscle groups, as 
directed in the Board's July 2004 remand. There was mild 
thenar atrophy.  The Veteran had difficulty taking a glove 
off his left hand.  There was decreased sensation in the 
median nerve distribution on the left.  

On VA examination conducted in February 2007, the examiner 
found that the flexor carpi muscles of the left wrist, thenar 
eminence, hypothenar eminence, and interossei, as well as the 
lumbricales and abductor and adductor of the left thumb were 
affected by the service-connected injury.  There was mild 
muscle injury of these muscles.  The examiner stated that 
there was also nerve damage to a portion of the ulnar nerve 
distribution, with weakness in muscle groups VII and IX of 
the left hand.  There was mild paralysis of the muscles of 
the left radial nerve, affecting the grip of the left hand.  
Left hand grip was 25 pounds, as compared to 100 pounds in 
the right.  The examiner identified MG VII and MG IX as the 
affected muscle groups.  The examiner further noted that it 
was difficult to distinguish effects of nerve injuries form 
the effects of muscle group injuries.  

This evidence does not establish that the Veteran's ulnar 
nerve injury has increased in severity.  However, the 
evidence does establish that the median nerve, left hand, and 
the left radial nerve sustained mild damage.  The Veteran 
remained able to perform his activities of daily living, but 
with additional symptoms of disability.  These nerve 
impairments warrant a compensable evaluation for median nerve 
and radial nerve injury in addition to the ulnar injury.  

However, there is no evidence to support an evaluation in 
excess of 10 percent for radial nerve injury, to support an 
evaluation in excess of 10 percent for median nerve injury, 
or to support an evaluation in excess of 20 percent for ulnar 
nerve injury.  In particular, the Board notes that these 
evaluation, together with the 10 percent evaluation for MG 
VII injury, effective July 3, 1997, and the 10 percent 
assigned for MG IX injury, together with the 10 percent 
evaluation assigned for radial joint degenerative changes 
under 38 C.F.R. § 4.71a, DC 5003, is 60 percent.  (20 percent 
(DC 8516) + 10 percent (DC 8515) = 37 percent + 10 percent 
(DC 8514) = 43 percent + 10 percent (DC 5307) = 49 percent 
+10 percent (DC 5309) + 10 percent = 54 + 10 percent (DC 
5003) = 59 percent).  38 C.F.R. § 4.25.  

Under 38 C.F.R. § 4.68, the rating assigned for disabilities 
of an extremity may not exceed the evaluation for the 
amputation of that extremity.  If the minor upper extremity 
is amputated at the pronator teres (just below the elbow), or 
if there is loss of use of the minor hand, a 60 percent 
evaluation is assigned.  As the Veteran's disabilities of the 
left hand, as evaluated from October 24, 2002, are evaluated 
as 60 percent disabling, when combined under 38 C.F.R. 
§ 4.25, no higher evaluation may be granted.  



3.  Radial joint degenerative change

A July 1993 report of radiologic examination discloses that 
the Veteran had an old avulsion fracture of the left ulna, 
but otherwise, no significant osseous or articular 
abnormality except small metallic foreign bodies.

Radiologic examination conducted in February 2007 disclosed 
radiodense objects at the junction of the middle and distal 
one third of the forearm.  There was an old, ununited ulnar 
styloid fracture.  There was slight joint space narrowing of 
the radial carpal joint.  The examiner opined that the 
Veteran's use of the left radial joint was primarily limited 
by pain and fatiguability.  The examiner stated that there 
was full range of motion of the wrist and fingers.  

The provisions of 38 C.F.R. § 4.71a, DC 5003, the criteria 
for evaluating degenerative arthritis, state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

The normal range of motion for the wrist includes plantar 
flexion to 80 degrees, dorsiflexion to 70 degrees, ulnar 
deviation to 40 degrees, and radial deviation to 20 degrees.  
38 C.F.R. § 4.71, Plate I.  DC 5215 provides for a 10 percent 
rating where dorsiflexion is less than 15 degrees or where 
palmar flexion is limited in line with forearm.  Favorable 
ankylosis in 20 to 30 degrees of dorsiflexion is rated as 20 
percent disabling for the minor wrist.  DC 5214.  The 
evidence establishes that the Veteran's left wrist is not 
ankylosed.  The Veteran's motion of the left wrist exceeds 
the criteria for a compensable evaluation based on limitation 
of plantar flexion, dorsiflexion, ulnar deviation, or radial 
deviation.  Since no compensable evaluation may be assigned 
based on limitation of motion, the Veteran's radial joint 
degenerative changes are evaluated under DC 5003.  A 10 
percent evaluation is the maximum evaluation which may be 
assigned for involvement of one joint or joint group.  The 
wrist is considered one joint group.  38 C.F.R. § 4.45(f).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness.  Consideration of functional 
impairment, such as impairment from painful motion, weakness, 
fatigability, and incoordination, must be considered.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The medical nature of the particular 
disability to be rated under a given diagnostic code 
determines whether the diagnostic code is predicated on loss 
of range of motion.  If a musculoskeletal disability is rated 
under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of sections 4.40, 4.45, and 
4.59.  VAOPGCPREC 09-98 (August 14, 1998).

As noted above, the evaluations for the Veteran's 
disabilities of the left upper extremity below the elbow may 
not exceed the evaluation if amputation were to be performed 
at that level.  The Board finds that there is no factual 
basis for an evaluation in excess of 10 percent for radial 
joint degenerative disease evaluated under DC 5003.  However, 
an evaluation in excess of 10 percent would be prohibited by 
38 C.F.R. § 4.68, even if a higher evaluation were supported 
by the facts.  The Veteran is entitled to a 10 percent 
evaluation under 38 C.F.R. § 4.71a, DC 5003, for radial joint 
degenerative disease, beginning from his December 1993 claim 
for an increased evaluation for left wrist disability, but an 
evaluation in excess of 10 percent is not warranted.  


ORDER

An increased evaluation from 10 percent to 20 percent for 
left (minor) wrist SFW residual, ulnar neuropathy, but no 
higher evaluation, is granted prior to October 24, 2002; the 
appeal is granted to this extent only.  

The appeal for an evaluation is excess of 20 percent for 
ulnar neuropathy, left (minor) wrist, from October 24, 2002, 
is denied.
A separate, compensable, 10 percent evaluation for left 
(minor) distal radial joint degenerative changes is granted 
prior to October 24, 2002.  

A separate, compensable, 10 percent evaluation for MG VII 
injury, left upper extremity, is granted, from July 3, 1997.  

A separate, compensable evaluation for MG IX injury, left 
upper extremity, is granted from July 3, 1997.  

From October 24, 2002, a separate, compensable, 10 percent 
evaluation, but no higher, is granted for mild radial nerve 
injury.  

A separate, compensable, 10 percent evaluation, but no 
higher, is granted for mild median nerve injury, subject to 
law and regulations governing the effective date of an award 
of monetary compensation.  

An evaluation in excess of 10 percent for left (minor) distal 
radial joint degenerative changes is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


